SCHRODER, J.,
Concurring:
I agree with the majority that this is a common law negligence action, and not a negligence claim based on a statutory or regulatory standard of care. If the claim had been based on the state building code, it would fail because building codes are *215not retroactive. They apply to new construction or remodeling only. Existing buildings and structures are subject to housing codes or property maintenance codes if adopted by the local city or county government. There was no need to give an instruction on violation of current or past building codes. Also, in this case there was no evidence of the building code in effect at the time the building was constructed, nor the property maintenance code at the time of the fall.